815 So.2d 712 (2002)
Raphael ARWAS, D.D.S., Appellant,
v.
STATE of Florida, Department of Health, Appellee.
No. 3D01-3519.
District Court of Appeal of Florida, Third District.
April 24, 2002.
Rehearing Denied May 17, 2002.
May & Cohen, P.A., and Jon May (Fort Lauderdale), for appellant.
*713 Pamela H. Page (Tallahassee), for appellee.
Before JORGENSON, SHEVIN, and SORONDO, JJ.
PER CURIAM.
Raphael Arwas appeals from an "Order of Emergency Suspension of License." We affirm.
On December 19, 2000, Dr. Arwas pled guilty to one count of organized scheme to defraud Medicaid and one count of employing unlicensed individuals to perform dental procedures. The charges stemmed from his practice of recruiting and picking up teenagers and children who were Medicaid recipients; having an unlicensed employee perform dental procedures on them in exchange for fast food and $5.00; and then billing Medicaid. He was sentenced to two years of community control and three years of probation, and ordered to pay costs and restitution.
On December 13, 2001, the Department of Health suspended his license pursuant to section 456.074, Florida Statutes (2001), and section 120.60(6), Florida Statutes (2001). Dr. Arwas appeals the order of emergency suspension.[1]
We affirm, as the order was proper pursuant to section 120.60(6), which provides that the agency may issue an order of emergency suspension if it finds an "immediate serious danger to the public health, safety, or welfare...." We do not reach the remaining points on appeal.
AFFIRMED.
NOTES
[1]  On January 8, 2002, the Department filed an administrative complaint seeking revocation or suspension of Arwas' license and imposition of fines based on the same facts as the emergency suspension.